Order entered April 20, 1956 denying plaintiff’s motion to strike out certain defenses in the answer of the defendant, Pan American World Airways, Inc., and granting said defendant’s cross motion to dismiss the complaint, order entered June 14, 1956, granting the motion of the defendant Pan American World Airways, Inc., to dismiss the amended complaint, and order entered July 6, 1956, directing the clerk to enter judgment in favor of the defendant Pan American World Airways, Inc., dismissing the amended complaint, and from the judgment entered thereon on July 10, 1956, unanimously affirmed, with costs to the respondent. No opinion. Concur — Peck, P. J., Breitel, Botein, Rabin and Bastow, JJ.